DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With Respect to Amended claim 1, applicant claiming ” 1. An aqueous ink jet composition comprising particles composed of at least a polyester and a dye, wherein the dye is at least one a sublimation dyes or at least one disperse dyes.” This limitation not described in specification. However applicant’s publication (# US 2020/0308431) specification described in [0008]; [0014], [0022], [0031], [0037] that “ a dye composed of at least one of sublimation dye or dispersed dye”. No where in the specification applicant discloses particle composed of polyester and dye.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/830369 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/442,661 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/210687 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/830484 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/832195 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (# JP-07-196965) in view of Kitagawa et al. (# US 2012/0306976) and Yang et al, (# US 2008/0277626).
Shimomura et al. discloses: 
1. An aqueous ink jet composition (see Abstract; [0005]) comprising: 
Water ([0020]); and 
particles composed of at least a polyester ([0020]-[0021]) and a dye ([0017]), wherein the dye is at least one a sublimation dyes or at least one disperse dyes ([0017]).
The Examiner draws particular attention to the Applicant that " Shimomura et al. does address a dye, it teaches a laundry list of possible dyes ([0017]). The format in which Shimomura et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Shimomura et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the dye from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
2. The aqueous ink jet composition according to claim 1, wherein the dye is dispersed in the particles ([0012]-[0022]).
3. The aqueous ink jet composition according to claim 1, 
wherein 4 ≤ XP/XD ≤ 300, where XD is a percentage of the dye in the particles in % by mass (5% or less; [0003]), and XP is a percentage of the polyester in the particles in % by mass (1 to 50%; [0021]) (i.e. XP = 5% [0089] & XD =1% [0048] so XP/XD = 5) .
4. The aqueous ink jet composition according to claim 1, wherein an average diameter of the particles is 100 nm or more and 300 nm or less (0.2 micrometer to 1 micrometer; 200 nm to 1000 nm; [0005]).
5. The aqueous ink jet composition according to claim 1, wherein the dye is C.I. Disperse Red 60 ([0017]).
6. The aqueous ink jet composition according to claim 1, wherein the polyester is a self-emulsifying polyester ([0019]).
7. A method for producing an aqueous ink jet composition (see Examples), the method comprising: 
Preparing an emulsion by mixing a first composition and a second composition together, the first composition containing polyester ([0020][0021]), an organic solvent ([0021]), and a dye ([0017]) composed of at least one of sublimation dyes or at least one of disperse dyes ([0017]) and the second composition containing water ([0020]), and thereby inducing phase inversion emulsification of the first composition; and 
an organic solvent removal step, in which at least part of the organic solvent is removed from the emulsion ([0020]; see Examples).
The Examiner draws particular attention to the Applicant that " Shimomura et al. does address a dye, it teaches a laundry list of possible dyes ([0017]). The format in which Shimomura et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Shimomura et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the dye from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
Shimomura et al. explicitly did not discloses: 
8. A method for producing a recording, the method comprising: 
an attachment step, in which an aqueous ink jet composition according to claim 1 is ejected by ink jet technology and attached to a recording medium; and 
a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated (see Examples).
9. The method according to claim 8 for producing a recording, wherein the recording medium is a piece of fabric.
10. The method according to claim 8 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide.
11. The method according to claim 8 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane.
12. The method according to claim 8 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100° C. or more and 160° C. or less.
13. The aqueous ink jet composition according to claim 1, wherein the polyester is at least one selected from the group consisting of polyethylene terephthalate, polybutylene terephthalate, polytrimethylene terephthalate, polyethylene naphthalate, or polybutylene naphthalate.
14. The method according to claim 7, wherein the polyester is at least one selected from the group consisting of polyethylene terephthalate, polybutylene terephthalate, polytrimethylene terephthalate, polyethylene naphthalate, or polybutylene naphthalate.
Kitagawa et al. teaches that have the high quality printed image with excellent binding property,
8. A method for producing a recording, the method comprising: 
an attachment step, in which an aqueous ink jet composition according to claim 1 is ejected by ink jet technology and attached to a recording medium; and 
a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated ([0117]-[0120]).
9. The method according to claim 8 for producing a recording, wherein the recording medium is a piece of fabric ([0123]-[0124]).
10. The method according to claim 8 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide ([0123]-[0124]).
11. The method according to claim 8 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane ([0123]-[0124]).
12. The method according to claim 8 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100° C. or more and 160° C. or less (100 °C to 150 °C; [0118]]; [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method for producing a recording of Shimomura et al. by the aforementioned teaching of Kitagawa et al. in order to have the high quality printed image with excellent binding property. 

Yang et al. teaches that to have the high quality printed image,
13. The aqueous ink jet composition according to claim 1, wherein the polyester is at least one selected from the group consisting of polyethylene terephthalate ([0032]-[0033]), polybutylene terephthalate ([0032]), polytrimethylene terephthalate, polyethylene naphthalate, or polybutylene naphthalate.
14. The method according to claim 7, wherein the polyester is at least one selected from the group consisting of polyethylene terephthalate ([0032]-[0033]), polybutylene terephthalate, polytrimethylene terephthalate, polyethylene naphthalate, or polybutylene naphthalate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method for producing a recording of Shimomura et al. by the aforementioned teaching of Yang et al. in order to have the high quality printed image with excellent binding property. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853